FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March, 2007 Commission File Number 001-13896 Elan Corporation, plc (Translation of registrant's name into English) Treasury Building, Lower Grand Canal Street, Dublin 2, Ireland (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20 F x Form 40Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes o No x Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes o No x Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXHIBIT LIST Exhibit Description 99.1 Press release dated March 30, 2007 titled: Elan announces dates for upcoming corporate events and filing of Annual Report for year ended December 31, 2006. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELAN CORPORATION, plc By:/s/ William F. Daniel William F. Daniel EVP, Company Secretary Date: March 30, 2007 ex99_1.htm Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations: Media Relations: Emer Reynolds Ph: 353-1-709-4000 Chris Burns Ph: 800-252-3526 Matt Dallas Ph: 212-850-5664 Elizabeth Headon Ph: 353-1-498-0300 ELAN ANNOUNCES DATES FOR UPCOMING CORPORATE EVENTS AND FILING OF ANNUAL REPORT FOR YEAR ENDED DECEMBER 31, 2006 DUBLIN, IRELAND, MARCH 30, 2007ElanCorporation, plc today announced the dates for upcoming corporate events and the publication and filing of its Annual Report for the fiscal year ended December 31, 2006. Events First Quarter 2007 Financial Results Elan will report its first quarter 2007 financial results on April 24, 2007, before U.S. and European financial markets open.The results announcement will be followed by a conference call at 8:30 a.m. Eastern Time (ET), 1:30 p.m. British Summer Time (BST) with the investment community to discuss Elan’s first quarter 2007 financial results. Live audio of the conference call will be simultaneously broadcast over the Internet and will be available to investors, members of the news media and the general public.This event will be webcast live and can be accessed by going to the Investor Relations section on Elan’s website at www.elan.com. Annual General Meeting (AGM) Elan will hold its AGM at 10:00 a.m. BST on May 24, 2007 at the Four Seasons Hotel, Ballsbridge, Dublin 4, Ireland.This event will also be webcast live and can be accessed by going to the Investor Relations section on Elan’s website at www.elan.com. Elan announced that Dr Alan Gillespie will not seek re-election as a Director at the AGM and will retire on that date. Filing of Annual report Elan has published and filed its Annual Report and Notice of the 2007AGM for the year ended December 31, 2006 with the Irish Stock Exchange and the UK Listing Authority. The Annual Report, Notice of the 2007 AGM along with Elan’s Form 20-F for the year ended December 31, 2006 (as filed with the Securities and Exchange Commission on February 28, 2007) are available on Elan’s website at www.elan.com. Elan will provide to all holders of Elan securities, upon request and free of charge, a hard copy of our complete audited financial statements included in our Form 20-F and Annual Report for the year ended December 31, 2006 About Elan Elan Corporation (NYSE: ELN), plc is a neuroscience-based biotechnology company committed to making a difference in the lives of patients and their families by dedicating itself to bringing innovations in science to fill significant unmet medical needs that continue to exist around the world.Elan shares trade on the New York, London and Dublin Stock Exchanges.For additional information about the company, please visit http://www.elan.com.
